DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (12/16/20 Remarks: page 11, lines 1-8) with respect to the rejection of claims 1-20 under 35 USC §101 have been fully considered have been fully considered and are persuasive. The rejection of claims 1-20 under 35 USC §101 has been withdrawn.
Applicant’s arguments (12/16/20 Remarks: page 10, lines 12-18) with respect to the rejection of claims 15-20 under 35 USC §112 have been fully considered and are persuasive. The rejection of claims 15-20 under 35 USC §112 has been withdrawn. However, upon further consideration, a new ground of rejection of the amended claims is made in view of 35 USC §112.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The phrase “such that the rejected data is identified and corrected without user interaction” (claim 1, lines 15-16; claim 8, lines 22-23; claim 15, lines 19-20) recite an unconditional identification and correction of rejected data without user interaction, which is not consistent with previous recitations in each claim (claim 1, lines 5-13; claim 8, lines 7-18; claim 15, lines 10-15) describing a process of applying user feedback to the correction of rejected data.
The scope of the claim is thus unclear as to whether it describes a process which operates without user feedback or whether it describes a process which applies user feedback in data correction. Examiner’s interpretation is that a process of user feedback is applied selectively, specifically included under certain conditions and specifically excluded under certain other conditions; however, the particular conditions are not clearly defined in the claims as written.
Allowable Subject Matter
Claims 1-20, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The art of record does not teach or suggest the recited arrangement in which a device rejects a portion and accepts a portion of received data, processes the rejected data to generate corrected data, determines whether the corrected data satisfied a threshold, provides the corrected data to a client device when the threshold is not satisfied, receives user feedback on data provided to the client device and modifies corrected data accordingly, and stores accepted data and modified data so that rejected data is identified and corrected without user interaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim, Gruber, Ouyang, Anzures, and Batini disclose examples of managing user data feedback and data correction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663